Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the upper crossmember comprising a hollow tubular insert made from a metallic material and covered with a plastics material in combination with a support wing fixed to one end of the upper crossmember and a support piece for connecting the support wing to the upper crossmember.  Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record.  The closest prior art, US 6,216,810, does not teach the use of the hollow tubular insert.  US 9,162,714 does teach an overmolded hollow tubular insert.  However, the combination of the two references to arrive at the claimed invention would not be possible due to the way US 6,216,810 discloses that the overmolding of the insert is done from the inside of the insert and not the outside of the insert as taught by US 9,162,714. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
April 9, 2021